Citation Nr: 0024975	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  95-24 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to vocational rehabilitation training in 
accordance with the provisions of Chapter 31, Title 38, 
United States Code. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

The veteran had active service from June 1976 to June 1980 
and from April 1987 to September 1991.  His claim initially 
came before the Board of Veterans' Appeals (Board) on appeal 
from an October 1992 determination by the Department of 
Veterans Affairs (VA) Vocational Rehabilitation and 
Counseling (VR&C) division of the Regional Office (RO) in St. 
Louis, Missouri, which denied the benefits sought on appeal.  
In November 1996, January 1998, and April 1999, the Board 
remanded the case to the RO for additional development.  The 
case is once again before the Board for appellate review.


REMAND

The Board remanded this case in April 1999 for additional 
development.  After a review of the post-remand record, the 
Board notes that the veteran's representative has urged that 
the case be returned to the RO as all of the requested 
development was not completed.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  The Board has also carefully reviewed the 
record and agrees that a further remand is required in this 
case.

The Board finds that additional development requested of the 
RO was not completed.  In this regard, the Board requested 
that the RO undertake any necessary development to determine 
whether the veteran had an employment handicap for purposes 
of establishing entitlement to Chapter 31 benefits.  The 
Board specified that this development should include 
"referral of the veteran's case for medical review deemed 
necessary prior to counseling."  The Board noted that VR&C 
should also ensure that there was "adequate medical evidence 
of record to evaluate the nature and severity of all of the 
veteran's disabilities, both service and nonservice-
connected, prior to his graduation from law school."  The 
Board went on to add that, "Any and all indicated medical 
development deemed necessary should be accomplished in order 
to determine the extent to which the veteran's service 
connected and nonservice-connected disabilities of record 
prior to his graduation from law school impaired the 
veteran's ability to complete certain tasks and, therefore, 
limited the veteran's ability to obtain or maintain 
employment."  

The Board points out that no such development has been 
completed by the RO.  In Stegall, the United States Court of 
Appeals for Veterans Claims held that a remand by the Board 
imposes upon the Secretary of the VA a concomitant duty to 
ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  The Court also noted that its holdings in that 
case are precedent to be followed in all cases presently in 
remand status.  Therefore, further development and 
adjudication by the RO is warranted.

In view of the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim, the case is REMANDED to the 
RO for the following action:

1.  The VR&C division of the RO should 
undertake any necessary development and 
determine whether the veteran has an 
employment handicap for purposes of 
establishing entitlement to Chapter 31, 
Title 38, United States Code.  

Such development should include referral 
of the veteran's case for medical review 
prior to counseling, to include VA 
examination and opinion.  VR&C should 
also ensure that there is adequate 
current medical evidence of record to 
evaluate the nature and severity of all 
of the veteran's disabilities. Any and 
all indicated medical development deemed 
necessary should be accomplished in order 
to determine the extent to which the 
veteran's service and nonservice-
connected disabilities impair his ability 
to complete certain tasks and, therefore, 
limit his ability to obtain or maintain 
employment.

Further, once the foregoing medical 
evidence is obtained, additional 
development should include the scheduling 
of an appointment with a VA counseling 
psychologist.  The psychologist should 
consider all of the veteran's service-
connected and nonservice-connected 
disabilities, and make a formal 
determination as to whether the veteran 
has an employment handicap. The complete 
rationale for such determination should 
be provided.  Specifically, the 
psychologist should explain what factors 
were used in making a determination that 
the veteran's employability is or is not 
impaired.  In addition, if an impairment 
of employability is found, the 
psychologist should discuss whether the 
veteran has overcome such impairment 
through employment in an occupation 
consistent with the veteran's pattern of 
abilities, aptitudes and interests, and 
is successfully maintaining such 
employment.

2.  In readjudicating this issue, VR&C 
should consider all of the evidence of 
record and should disregard any 
requirement that a service-connected 
disability materially contribute to an 
impairment of employability as mandated 
by the Court's decision in Davenport v. 
Brown, 7 Vet. App. 476 (1995).  If the 
decision is adverse to the veteran, he 
and his representative should be 
furnished a supplemental statement of the 
case setting forth a summary of the 
evidence, a citation to and discussion of 
all applicable laws and regulations, and 
a detailed analysis of the reasons for 
the decision.





The case should be returned to the Board for further 
appellate review, if in order. The purpose of this REMAND is 
to afford the veteran due process of law and to obtain 
additional information.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




